Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in lines 2-3, “the TIR optical switch” should read “the second TIR optical switch”; in line 4, “the TIR optical switch” should read “the second TIR optical switch”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapany (U.S. Patent 6,356,679 B1).
Regarding claim 1, Kapany teaches in FIG. 9 an optical circuit, comprising: a first input waveguide (65a); at least a first output waveguide (65b); an optical path between the first input waveguide and the at least a first output waveguide; a first totally internally reflecting (TIR) optical switch (the first trench on the left-hand side) on the optical path between the first input waveguide and the at least a first output waveguide; and a wavelength selective filter (the trench .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapany (U.S. Patent 6,356,679 B1).


The diagonal trench 62 of FIG. 7 can be replaced with the TEE and filter combination such as the one shown in FIG. 10A. One of ordinary skill in the art would have been motivated to combine the teaching of FIG. 10A with the switch matrix of FIG. 7 because Kapany suggests in col. 6, lines 46-50 that the trenched planar waveguide architecture can be used with other selectively reflecting elements to provide a variety of routing devices.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of TEE and filter, as taught by FIG. 10, in the switch matrix FIG. 7 of Kapany.
	With the above modification, trench B can be configured as a filter as shown in FIG. 10B; trench C can be configured as a reflective element as shown in FIG. 11A; trench A corresponds to the first TIR switch of instant claim, trench D the second. This arrangement reads on claim 2, and of course reads on claim 1.






Regarding claim 7, consider a portion of FIG. 7 of Kapany as shown above. The diagonal trench 62 of FIG. 7 can be replaced with the TEE and filter combination such as the one shown in FIG. 10A. One of ordinary skill in the art would have been motivated to combine the teaching of FIG. 10A with the switch matrix of FIG. 7 because Kapany suggests in col. 6, lines 46-50 that the trenched planar waveguide architecture can be used with other selectively reflecting elements to provide a variety of routing devices.  Thus it would have been obvious to one of ordinary skill 
With the above modification, trench B can be configured as filter as shown in FIG. 10B; trench C can be configured as a reflective element as shown in FIG. 11A; trench A corresponds to the first TIR switch of instant claim, trench D the second; together, the combination of trenches A, B, C and D reads on the first wavelength pass/drop unit of instant claim. Similarly the combination of trenches E, F, G and H reads on the second wavelength pass/drop unit of instant claim where trench E corresponds to the third TIR, trench H the fourth; wherein the second output of the first wavelength pass/drop unit is coupled as the input to the third TIR optical switch of the second wavelength pass/drop unit.
Regarding claims 8-9, Kapany teaches in FIG. 10B and FIG. 11B that filter can be designed to reflect certain wavelengths and pass other wavelengths.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapany (U.S. Patent 6,356,679 B1) in view of Günther et al. (S. Günther et al., “EWOD system designed for optical switching”, MEMS 2017, IEEE, Jan 2017).
Kapany has been discussed above in regard to claims 1-3 are 7-9. The difference between Kapany and the claimed invention is that Kapany does not teach that the first TIR optical switch is a TIR electro-wetting on dielectric (EWOD) optical switch. Günther et al. in FIG. 3 EWOD as optical switch. One of ordinary skill in the art would have combined the teaching of Günther et al. with the modified system of Kapany because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use EWOD as the TIR switches, as taught by Günther et al., in the modified system of Kapany.

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





skl29 March 2022



/SHI K LI/Primary Examiner, Art Unit 2637